Citation Nr: 0506605	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  97-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for herniated nucleus pulposus L3-S1 with 
radiculopathy, postoperative.

2.  Entitlement to a compensable initial evaluation for 
residuals of thoracotomy, right lung, lower lobe.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for frontal sinusitis with septoplasty, 
postoperative.

4.  Entitlement to a compensable initial evaluation for 
residuals, right knee injury.

5.  Entitlement to a compensable initial evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

Although official DD 214s confirming each of the veteran's 
periods of service have not been associated with the claims 
files, it appears that the veteran had active military 
service from June 1965 through June 1970 and from February 
1971 through July 1996, when he retired with approximately 30 
years of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  By a rating decision issued in February 1997, the 
RO granted service connection for herniated nucleus pulposus, 
L5-S1, with radiculopathy, postoperative, and assigned an 
initial 20 percent evaluation.  The RO also granted service 
connection for:  frontal sinusitis with septoplasty, 
postoperative; residuals, thoracotomy, right lung, lower 
lobe; residuals, right knee injury; and, bilateral hearing 
loss disability.  The RO assigned initial noncompensable 
evaluations for each of those four disabilities.  The veteran 
timely disagreed with those determinations in March 1997, and 
a statement of the case (SOC) was issued in May 1997.  The 
veteran's timely substantive appeal as to issues 1, 2, 3, and 
5 as listed in the SOC (all issues except as pertaining to 
the right knee) was received in July 1997.  By a rating 
decision issued in June 2000, the evaluation for herniated 
nucleus pulposus, L5-S1, with radiculopathy, was increased to 
40 percent, effective July 16, 1996 (the day following 
separation from service), and the evaluation of sinusitis 
with septoplasty, postoperative, was increased to 10 percent, 
effective that same date.

At his personal hearing, conducted in January 2000, the 
veteran testified that he was essentially unemployable 
because of his service-connected disabilities.  By a rating 
decision issued in June 2000, the claim for individual 
unemployability was denied.  The record is devoid of specific 
disagreement with this rating decision.  

By a rating decision issued in April 2004, the RO denied a 
claim of entitlement to service connection for a psychiatric 
disorder claimed as secondary to service-connected 
disabilities.  There is no evidence of record that the 
veteran has disagreed with or appealed that determination at 
this time, although the period allowed for timely 
disagreement or appeal has not yet expired.  This claim is 
not before the Board on appeal at this time.

In June 2002, the veteran sought service connection for 
tinnitus, and, in an October 2002 memorandum, the veteran's 
representative requested that recent evidence be used to 
consider a claim of entitlement to individual 
unemployability.  A June 2003 rating decision granted service 
connection for tinnitus and for otitis extern and denied a 
claim for individual unemployability.

The veteran's July 1997 substantive appeal included a request 
for a Travel Board hearing.  The veteran withdrew that 
request during a personal hearing conducted in January 2000.  
The transcript of that personal hearing has been reduced to 
writing, and the veteran's withdrawal of the request for a 
Travel Board hearing is valid.  Appellate review may proceed.

The claim for a compensable initial evaluation for residuals 
of thoracotomy, right lung, lower lobe is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issues addressed in this 
decision has been obtained, and all statutory duties to the 
veteran have been met.

2.  The veteran's herniated nucleus pulposus, L3-S1 with 
radiculopathy, postoperative, is currently manifested by 
daily pain, increased by activity, occasional use of a cane 
for ambulation, flare-ups with incapacitating episodes 
approximately twice per year, with a total duration of less 
than six weeks during a year, forward flexion to 50 degrees, 
with pain beginning at 25 degrees, postoperative and 
degenerative changes of the lumbar spine, with disc bulging 
at L4-L5.  

3.  The veteran's frontal sinusitis is manifested by non-
incapacitating episodes of sinusitis requiring antibiotic 
treatment, but the medical evidence is devoid of 
documentation that the veteran's episodes of sinusitis are 
incapacitating, have required antibiotic treatment lasting 
more than four weeks, or that the episodes average six per 
year.

4.  The record is devoid of evidence that the veteran filed a 
substantive appeal and perfected the appeal regarding the 
assignment of an initial noncompensable evaluation for 
residuals, right knee injury.

5.  Selecting the portions of the audiology examinations 
which reflect most severe hearing impairment, the veteran has 
level IV hearing in the right ear and level II hearing in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for herniated nucleus pulposus, L3-S1 with 
radiculopathy, postoperative, are not met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in 
effect prior to Sept. 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to Sept. 23, 
2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for frontal sinusitis with septoplasty, 
postoperative, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.97, Diagnostic 
Code 6514 (2004).

3.  In the absence of a substantive appeal regarding 
assignment of an initial noncompensable evaluation for 
residuals, right knee injury, the Board has no jurisdiction 
over the matter, and the appeal must be dismissed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004).

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected disabilities.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The claims for 
service connection, and the disagreements with the initial 
evaluations assigned following the original grant of service 
connection for the disabilities at issue, were submitted in 
1997, several years prior to enactment of the VCAA.  However, 
no final decision on the claims for increased initial 
evaluations had been made at the time of enactment of the 
VCAA, and the VCAA is applicable to these claims.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

Because the veteran's claims for service connection, as well 
as the downstream claims for increased initial evaluations 
following the initial grants of service connection for those 
disabilities, were submitted prior to enactment of the VCAA, 
no notice of the provisions of the VCAA was sent to the 
veteran prior to the initial February 1997 grant of service 
connection for the disabilities or the assignment of the 
initial evaluations following those grants of service 
connection.  However, the May 1997 2000 SOC advised the 
veteran of the provisions of 38 C.F.R. §§ 3.321(b), 4.85, 
Diagnostic Codes 6100-6110, and 38 C.F.R. § 4.97, Diagnostic 
Code 6512, among other provisions.  The October 1999 SSOC 
again advised the veteran of the criteria for increased 
initial evaluations.  

In his July 1997 substantive appeal, the veteran provided 
argument as to facts supporting his claims for increased 
initial evaluations for frontal sinusitis and for bilateral 
hearing loss.  The veteran testified at a personal hearing 
before the RO conducted in January 2000.  His spouse 
submitted a September 1999 statement on his behalf.  

The SSOC issued in June 2000 again advised the veteran of 
applicable regulations governing his claims, including 
diagnostic codes, described the additional evidence obtained 
subsequent to the prior SSOC, and explained why the initial 
evaluation for the veteran's postoperative herniated nucleus 
pulposus was increased to 40 percent, but no higher 
evaluation.

In July 2001, the RO specifically notified the veteran of the 
enactment of the VCAA and of the general provisions of that 
act, including VA's duties to notify the veteran of evidence 
required to substantiate his claims and the duty to assist 
the veteran.  This letter additionally advised the veteran 
that he had up to one year to submit additional evidence.  
Another letter advising the veteran of VA's duties, advising 
the veteran of the status of his appeals, and of evidence 
required to substantiate those appeals, among other 
information, was issued in July 2003.

An SSOC issued in April 2004 included the complete text of 
38 U.S.C.A. § 5103 and § 5103A, including the provisions 
relating to the time allowed (one year) for a claimant to 
submit or identify evidence, among other information 
regarding the VCAA.  This SSOC advised the veteran of 
additional evidence received since the prior SSOC, and 
advised the veteran of the criteria for evaluating 
intervertebral disk syndrome prior to September 23, 2002, 
advised the veteran of the criteria effective from September 
23, 2002 through September 25, 2003, and advised the veteran 
of the revised and renumbered provisions of Diagnostic Code 
(DC) 5243 as effective September 26, 2003, including the 
General Rating Formula for Diseases of the Spine and all 
clarifying notes.

In April 2004, the veteran submitted additional evidence, and 
an additional SSOC reflecting review of that evidence was 
prepared and issued in May 2004.  By a letter issued in June 
2004, the veteran was informed that not all evidence required 
to substantiate his claims was of record, and the veteran was 
afforded an additional opportunity to present evidence.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
provisions of 38 C.F.R. § 3.159 describe the types of 
evidence that VA may assist a claimant to obtain and describe 
a claimant's responsibilities in developing a claim.  

The veteran was afforded VA examinations in September 1996, 
October 1998, February 2000, and March 2000, as well as 
audiologic examination in September 2002 and examination of 
the back in November 2003.  Clinical records of the veteran's 
continuing private and VA outpatient treatment, including VA 
outpatient treatment records from May 2000 through December 
2002, and private treatment records dated from July 2003 
through October 2003, including clinical records from 
Methodist Hospital, Dr. Luros, Dr. Wade, Dr. Scott, military 
facility  (McConnell Air Force Base) clinical records, 
Wichita Urology Group, Wichita Clinic, Audiology and Hearing 
Aid Services, Inc., among the voluminous clinical records 
associated with the claims files, are of record.

In addition to being advised of the provisions of 38 C.F.R. 
§ 3.159, the veteran in this case received numerous other 
communications regarding development of the claims, including 
what VA would do and what actions or evidence he was 
responsible to identify or submit.  It is clear from the 
record that the veteran understood his responsibility to 
submit or identify evidence, because he submitted several 
statements throughout the pendency of this claim in which he 
identified relevant VA or private clinical records.  In 
addition, the veteran submitted additional evidence in April 
2004, which included private clinical evidence dating through 
April 2004.  The record also reflects that the veteran sought 
the assistance of his representative in the U.S. Congress 
during the pendency of this appeal.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the RO last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  38 U.S.C.A. § 5103(b).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop his claim.  In 
particular, the veteran has been afforded multiple 
opportunities to submit or identify evidence during the 
pendency of this claim, and current VA and private clinical 
records have been obtained.    

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA, and so notice as required thereafter 
by the VCAA was not provided prior to the AOJ decision.  
However, following enactment of the VCAA, the veteran has 
been provided with notice of the enactment of the VCAA and 
with notices substantially equivalent to notice required 
under the provisions of the VCAA.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA.  The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
for increased initial evaluations may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claims at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  

Claims for Increased Initial Evaluations, Applicable law and 
regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.


In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

1.  Claim for an initial evaluation in excess of 40 percent 
for lumbar disability

At the time of VA examination conducted in September 1996, 
the veteran had a healed scar on the lower back.  He had 
undergone back surgery in 1994.  He reported he still had 
back pain, which he described as a steady pain at a level 
three or four on a scale of one to 10.  Forward flexion was 
to 80 degrees.  Backward extension was to 25 degrees; right 
and left bending was to 20 degrees.  The veteran was able to 
turn 35 degrees to the right and to the left.  Straight leg 
raising was to 90 degrees on each side.  Knee and ankle jerks 
were brisk and equal.  The veteran was able to walk on his 
tiptoes and on his heels.

In his June 1997 disagreement with the assignment of a 20 
percent evaluation for his service-connected back disability, 
the veteran stated that he was seeking a 40 percent 
evaluation for that disability.  The veteran indicated that 
he had three remaining herniated discs and that he had 
severe, recurrent attacks of pain that sometimes prohibited 
him from performing the simplest of tasks, such as lifting a 
garbage can, and required him to sleep in a fetal position.  
He stated that his back pain restricted normal functions at 
home and at work.

The veteran provided private treatment notes reflecting 
recurrent left lateral disc herniation with L5 nerve root 
compression in May 1998.

The report of October 1998 fee-basis examination reflects 
that the veteran reported pain, weakness, fatigue, lack of 
endurance, and stiffness.  He reported that the pain was 
constant and increased daily with any sort of physical 
activity, including lifting, pushing, walking, or standing.  
The veteran had normal gait and posture.  Flexion of the back 
was painful.  There was some tenderness in the left lower 
aspect of the back.  Flexion was limited to 30 degrees.  
Extension was to 15 degrees.  Right and left lateral flexion 
was from 0 degrees to 25 degrees.  Motor function in the 
lower extremities was within normal limits, and reflexes were 
2 + bilaterally.

At his January 2000 personal hearing, the veteran testified 
that he had pain radiating down from his back into the 
buttocks, into both upper legs down to the knee cap and 
sometimes down into the calf, with pain more pronounced on 
the left.  The veteran stated that there were additional 
clinical records available for review.  He testified that he 
had muscle spasms in his back that might last half an hour or 
more if he attempted to perform any strenuous activity, such 
as mowing the lawn.  The veteran's wife testified that he 
also had increased pain when he would sneeze.  He also 
testified that he was receiving a series of steroid 
injections into the back.

On VA examination conducted in February 2000, the veteran 
reported that he was unable to continue his employment 
because his job had required a great deal of walking.  He 
stopped working in September 1999.  The veteran reported that 
his daily pain level was a 5 or 6 on a scale of 1 to 10.  The 
veteran was unable to stand in one place longer than five 
minutes.  He was unable to lift more than 10 pounds without 
back pain.  The veteran reported that he was able to walk one 
half mile without low back pain; he also reported that he 
would experience a flare up of back pain after walking more 
than one half block.  The veteran reported the onset of pain 
with lumbar flexion at 25 degrees, although he was able to 
continue to flex to 47 degrees.  He was able to extend to 20 
degrees, with onset of pain at that point, and continuation 
of extension to 25 degrees.  Maximum left lateral flexion was 
to 10 degrees, with onset of pain at 8 degrees; the veteran 
was able to flex to the right to 19 degrees, with onset of 
pain at 15 degrees.  There was pain and spasm in the low back 
at the lumbosacral area.  Tightness and tenderness of the 
paraspinal muscles was present with palpation.  The veteran 
was able to stand from a seated position using either leg 
separately.  He was able to walk on his heels and toes 
without difficulty.  His gait was normal.  Sensation to 
pinprick seemed blunted in the feet to about midcalf 
bilaterally.

The report of private examination conducted in January 2002 
reflects that the veteran reported pain involving the low 
back, right anterior thigh, left buttock, posterior left 
thigh, and lower left leg.  Magnetic resonance imaging (MRI) 
examination of the lumbar spine disclosed postoperative 
changes and degenerative changes.  The veteran reported that 
his symptoms had persisted and were worse with any form of 
increased activity, including walking or standing.  He denied 
true bowel incontinence but noted some abnormality of bowel 
function.  The veteran was taking Tramadol for pain.  The 
veteran was moderately tender on palpation over the lumbar 
paravertebral muscles.  No spasm was present in the lower 
back region.  Passive straight leg raising was to 80 degrees, 
producing a pulling sensation; active straight leg raising 
bilaterally was to 90 degrees, producing a pulling sensation 
in the hamstrings.  The left Achilles deep tendon reflex was 
absent.  Other reflexes were 2 +.  The veteran was able to 
perform heel-toe and tandem walking without focal motor 
deficit.  There was a bulging disc at L4-L5 and some spinal 
cord narrowing just superior to that.

March 2002 lumbar myelogram disclosed an extradural defect on 
the left at L4-L5 with apparent impingement on the L4 nerve 
root on the left.

Private outpatient treatment records dated in September 2002 
through December 2002 reflect that the veteran's lumbar 
symptoms were essentially unchanged, although degenerative 
cervical spine disease was diagnosed.

On VA examination conducted in November 2003, the veteran 
reported increased pain with leaning forward, with a 
prolonged standing position, or with walking one-half of a 
block.  He reported use of a cane occasionally.  He reported 
an incapacitating episode approximately every six months 
requiring prolonged bed rest, but reported that these 
episodes were not incapacitating up to six weeks.  There was 
tenderness over the lumbar spinous processes.  Range of 
motion was to 50 degrees of forward flexion and 20 degrees of 
extension, with extension more painful than flexion.  Lateral 
bending was to 30 degrees to both sides and rotation was to 
45 degrees to both sides.  Straight leg raising was negative 
bilaterally.  Achilles and patellar reflexes were 2 + 
bilaterally.  The examiner concluded that the veteran had 
daily pain with incapacitating episodes approximately twice 
per year and lasting less than six weeks at a time.

Regulations governing evaluation of lumbar spine disability

The veteran's back disability is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5293, now renumbered as DC 5243.  
This diagnostic code provides the criteria for evaluating 
intervertebral disc syndrome.  The criteria used to evaluate 
that disorder were amended effective September 23, 2002.  The 
regulations governing evaluation of lumbosacral disability 
were again revised, effective in September 2003.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  As noted above, the veteran 
has been advised of the criteria for evaluating his back 
disability as in effect when he submitted his claim, and has 
been advised of each revision of the governing regulation and 
diagnostic code.

Prior to September 23, 2002, intervertebral disc syndrome 
manifested by moderate symptoms, with recurring attacks, is 
assigned a 20 percent evaluation.  Intervertebral disc 
syndrome manifested by severe symptoms, with recurring 
attacks and intermittent relief, is assigned a 40 percent 
evaluation.  Pronounced symptoms, that are persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrant a 60 percent 
evaluation, the maximum schedular evaluation available under 
DC 5293.

Effective on September 23, 2002, the regulation governing the 
evaluation of IVDS, 38 C.F.R. § 4.71a, DC 5293, was revised.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Under the 
revised diagnostic code, evaluation of IVDS (pre-operatively 
or post-operatively) is based either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The revised regulation defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 under the revised DC provides that, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  

Note 3 provides that, if IVDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment may be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  67 Fed. 
Reg. 54,345 (2002).  

The revised regulatory provisions, at Note 2 to the General 
Rating Formula for Diseases and Injuries of the Spine, and at 
38 C.F.R. § 4.71, Plate V, specify, for VA compensation 
purposes, that normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  

Effective on September 26, 2003, DC 5293 has been renumbered 
as 5243, but it did not undergo any substantive changes, 
itself; however, a general rating formula for diseases and 
injuries of the spine was added that is applicable to DCs 
5235 to 5243.  Under the September 2003 revision, IVDS 
(preoperatively or postoperatively) is to be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.

The Board notes that, although the disability at issue may 
also be evaluated under DC 5237, which, from September 26, 
2003, pertains to lumbosacral strain, or, prior to that date, 
under DC 5295, or under DC 5292, for loss of range of motion, 
neither of those DCs provides for an evaluation in excess of 
40 percent, the evaluation already in effect in this case, in 
the absence of ankylosis.  As ankylosis is neither complained 
of nor shown in this case, further discussion of these 
diagnostic codes would not be of benefit to the veteran, as 
those diagnostic codes do not authorize a more favorable 
result.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered, and examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
VAOPGCPREC 36-97 (stating that the provisions of 38 C.F.R. §§ 
4.40, 4.45 are applicable to ratings under DC 5293).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  Id.

Under DCs 5285 to 5295, as in effect prior to September 2003, 
a veteran was entitled to separate evaluations for separate 
segments of the spine affected by a disability, unless only 
the first or last vertebra of an adjacent spinal segment was 
involved.  38 C.F.R. § 4.71a, DC 5285, Note.  Under the 
rating criteria as revised in September 2003, motion of the 
thoracolumbar spine is evaluated as a whole.  

Analysis

As noted above, under the criteria in effect when the veteran 
submitted his claim, assignment of a 60 percent evaluation 
required persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The evidence establishes that no 
diagnosis of sciatic neuropathy has been assigned.  The 
veteran has voiced complaints of pain characteristic of pain 
associated with IVDS, but most of the veteran's objective 
examinations disclose that no muscle spasm is present.  The 
evidence that the veteran can avoid muscle spasms by avoiding 
certain activities, particularly strenuous activities such as 
mowing the lawn or pushing a garbage can, is consistent with 
a 40 percent evaluation, but does not support assignment of a 
60 percent evaluation.  The evidence also reflects that deep 
tendon reflexes are present, and there is no diagnosis of 
specific neurological impairment or neuropathy of either 
lower extremity.  The evidence does not support an evaluation 
in excess of 40 percent under DC 5293 as in effect when the 
veteran submitted his claim.  

A 60 percent evaluation, under DC 5293, as in effect from 
September 23, 2002, requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Incapacitating episodes are defined 
under DC 5293 as a period of acute signs and symptoms 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Although the veteran reported that he 
experienced incapacitating episodes requiring bed rest at 
times, the veteran himself indicated that he was not 
incapacitated for a total of six weeks in a year.

The Board has also carefully examined the voluminous clinical 
evidence of record, including records of frequent VA and 
private outpatient treatment, as well as inpatient treatment 
records.  While these records reflect that the veteran was 
hospitalized for surgical treatment of cervical spine disease 
during the pendency of this appeal, the records are devoid of 
evidence that the veteran required frequent or prolonged bed 
rest approximating more than 4 weeks in any 12-months period 
during the pendency of this appeal.  

In particular, although the records clearly reflect that the 
veteran sought specific medical care for many flare-ups, 
there is not evidence that a physician prescribed bed rest 
for him at any time.  Thus, the veteran does not meet this 
criterion for an evaluation in excess of 40 percent under DC 
5243.

Under the revision of DC 5293 as effective from September 26, 
2003, the veteran could also be granted an evaluation in 
excess of 40 percent under DC 5243 if there are separate 
orthopedic and neurologic impairments which would warrant an 
evaluation in excess of 40 percent if evaluated separately.  
However, the record does not demonstrate that the veteran has 
neurologic impairments which may be separately evaluated.  
Deep tendon reflexes were present in both lower extremities 
on each of the numerous private and VA examinations, except 
when, on one examination, conducted in January 2002, the left 
Achilles deep tendon reflex was absent.  However, that reflex 
was present on later examinations of the deep tendon reflexes 
in the lower extremities.  

There is no medical diagnosis of foot drop, paralysis or 
partial paralysis of any nerve innervating either lower 
extremity.  The veteran is able to walk, with a normal gait, 
although he requires use of a cane occasionally.  None of 
these findings warrants a separate, compensable evaluation 
under any diagnostic code other than 5293/5243.  The Board is 
unable to find medical evidence of orthopedic and neurologic 
disabilities which would warrant an evaluation in excess of 
the 40 percent initial evaluation already in effect.

The Board recognizes the veteran's complaints of pain.  The 
medical evidence makes it clear that the veteran's complaints 
of pain are credible, are linked to underlying pathology, and 
that the veteran's pain is manifested daily.  The veteran 
does not use narcotic medications for his lumbar back pain on 
a routine basis, and, although he has daily pain, it is not 
routinely so severe as to meet the criteria for pronounced 
pain, considered as pain in excess of severe pain, with 
little or no intermittent relief, as required for a 60 
percent evaluation under DC 5293 prior to revision in 
September 2002.  The criteria of DC 5293/5243 include 
contemplation of pain, and the Board does not find that 
consideration of the veteran's pain under 38 C.F.R. §§ 4.40 
or 4.45 warrants an initial evaluation in excess of 40 
percent.

Nevertheless, the veteran remains able to walk independently, 
perform activities of daily living independently, and perform 
many other activities, such as driving, although he must 
avoid strenuous activities such as mowing the lawn, moving 
garbage cans, or performing home repair, and must limit 
activates such as vacuuming that require frequent changes of 
position or use of the muscles of the back.  

Although the veteran was hospitalized for treatment of a 
spinal disorder during the pendency of his appeal, he was 
treated for a disorder of the cervical spinal.  He has not 
been granted service connection for that disorder, and the 
manifestations of that disorder may not be considered in 
assigning the evaluation for service-connected lumbar 
disability.  

The evidence is not in equipoise to warrant an initial 
evaluation for the veteran's lumbar disability, 
postoperative, either under DC 5293 prior to September 2002, 
or as revised from September 2002 to September 2003, or under 
DC 5243 as effective from September 26, 2003.  The provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable in this claim to warrant a more 
favorable result, since the evidence is not in equipoise.

2.  Claim for an initial evaluation in excess of 10 percent 
for frontal sinusitis 

On VA examination conducted in September 1996, the veteran 
reported that a septoplasty performed in 1989 had not 
resolved all of his sinus problems, and he reported a feeling 
of fullness in the sinuses from time to time.  

In his February 1997 substantive appeal, the veteran stated 
that he was entitled to at least a 30 percent evaluation for 
sinusitis because he had constant recurring attacks of 
sinusitis that required antibiotic treatment and were 
accompanied by headache pain, pain in the sinus cavities, and 
discharge and crusting.

November 1997 private treatment records reflect complaints of 
headache, drainage, and diagnosis of sinusitis, with 
prescription of an antibiotic.

On VA fee-basis examination conducted in October 1998, the 
veteran reported that he had periods of sinusitis which 
required treatment with antibiotics and which required bed 
rest until the antibiotics began to work at least two or 
three times a year, with the attack of sinusitis lasting 
three or four weeks at any time.

Private clinical records dated in October 1999 reflect that 
the veteran complained of a runny nose and slight congestion.  
He had some green nasal drainage.  An antibiotic was 
prescribed.  In January 2000, the veteran complained of nasal 
congestion.  The turbinates were swollen and there was green 
drainage.  Antibiotics were prescribed.

At his hearing in January 2000, the veteran testified that he 
had recently again been incapacitated by an episode of 
sinusitis and had previously last been incapacitated in 
November or December of 1999.  He further testified that 
there were treatment records which had not been associated 
with the claims file.

On VA examination conducted in February 2000, he reported 
having attacks of sinusitis from November through February 
each year.  He reported that he frequently required 
antibiotics.  No sinus tenderness was present on examination.  
There was no obstruction.  There was no purulent drainage or 
crusting.  There was slight hypertrophy of the inferior 
turbinate.  Radiologic examination disclosed no evidence of 
chronic sinusitis.  The examiner concluded that there was no 
evidence of chronic sinusitis.  The examiner who conducted 
audiologic examination in February 2000 noted that the 
veteran had otorrhea.

April 2001 private treatment notes reflect that the veteran 
reported that he had finished a course of antibiotics but was 
still having a cough.  The assigned diagnosis was chronic 
bronchitis.

In January 2002, the veteran complained of pain in the 
sinuses, green nasal discharge, and postnasal drainage, among 
other symptoms.  The assigned diagnoses were sinusitis and 
bronchitis, and an antibiotic was prescribed.

Private examination of the veteran's sinuses in April 2002 
disclosed that the superior and middle turbinates were blue 
and edematous but there were no polyps and no purulent 
secretions were seen.  There was some residual of his right 
frontal osteoma.  There was minimal mucosal thickening in the 
ethmoidal sinuses but no frank purulent secretions.  The 
examiner noted that the veteran's use of over the counter 
Neo-Synephrine was causing rhinitis and mild secondary 
ethmoiditis.

A December 2002 outpatient clinical record reflects that the 
veteran complained of pain and pressure in the sinuses, among 
other symptoms.  Acute bronchitis, but not sinusitis, was 
diagnosed. 

Applicable regulations

Under DC 6514, a 10 percent evaluation is warranted with one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed-rest and 
treatment by a physician.  A 50 percent rating is also 
assignable under the code.  38 C.F.R. § 4.97, DC 6514.

The evidence in this case establishes that the veteran has 
been medically diagnosed as having sinusitis from one to 
three times yearly over the course of this appeal.  However, 
there is no medical evidence that the veteran averaged more 
than one episode of sinusitis yearly which required a 
prolonged course of antibiotics lasting four weeks or longer.  

Although there was at least one year during the pendency of 
this appeal in which the veteran had at least three non-
incapacitating episodes of sinusitis, the medical evidence as 
a whole establishes that the veteran averaged about three 
episodes of sinusitis yearly with headaches, pain, and 
purulent discharge requiring medical treatment.  Although 
this supports the veteran's contention that he had frequent 
episodes of sinusitis, this evidence does not show such 
frequency or severity of sinusitis as to warrant a 30 percent 
evaluation, which requires 6 non-incapacitating episodes with 
purulent drainage or three or more episodes requiring 
prolonged antibiotics in excess of fours weeks.  

The evidence reflects that the veteran's sinusitis does not 
meet or approximate the criteria for an initial evaluation in 
excess of 10 percent.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable in this claim to warrant a more favorable result, 
since the evidence is not in equipoise.

3.  Claim for a compensable initial evaluation for residuals, 
right knee injury

The RO addressed five issues in a May 1997 SOC.  In a June 
1997 substantive appeal, the veteran stated that his appeal 
was "To Include Items 1-3, and 5."  The veteran 
specifically omitted issue number 4 from the list of issues 
to be appealed.  The issue listed as number 4 in the May 1997 
SOC was the claim for an increased (compensable) initial 
evaluation for the residuals, right knee injury.  
Nevertheless, the RO included that claim among the issues 
addressed in an October 1999 supplemental statement of the 
case (SSOC).

A claim of entitlement to an increased (compensable) initial 
evaluation for residuals of a right knee injury was not 
included among the list of issues on appeal at the time of 
the veteran's January 2000 personal hearing, and the veteran 
did not offer any testimony regarding the severity of a 
service-connected right knee disability.  The issue of 
severity of a right knee disability was not addressed in June 
2000 Hearing Officer decision.  However, the issue of 
severity of right knee disability was addressed in an April 
2004 SSOC.

By a letter issued in December 2004, the Board notified the 
veteran that the Board would consider, on appellate review, 
whether the veteran had submitted a timely substantive appeal 
as to the issue of entitlement to an initial compensable 
evaluation for residuals, right knee injury.  This letter 
advised the veteran that he was being afforded time to 
present argument or evidence relevant to the jurisdictional 
question.  The letter advised the veteran that he should 
respond within 60 days.  

The Board has not received any response to the December 2004 
letter.  The letter to the veteran has not been returned to 
the Board, and the Board has not received any notification of 
nondelivery of the copy sent to the veteran's representative.

A request for appellate review by the Board of a decision by 
the RO is initiated by a NOD and completed by a substantive 
appeal after a SOC has been furnished.  38 C.F.R. § 20.200.  
If the SOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  In this case, the veteran specifically 
omitted the claim for a compensable initial evaluation for 
right knee disability from the specified list of issues for 
appeal.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme that requires the filing of both a notice 
of disagreement and a formal appeal.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  In Marsh v. West, 11 Vet. App. 468 
(1998), the Court held that the Board must assess its 
jurisdiction before addressing the merits of a claim.  The 
Court further held, however, that it could be prejudicial to 
the veteran for the Board to address jurisdictional questions 
in the first instance without affording an appellant the 
right to present argument and evidence on those questions.  

More recently, VA's General Counsel held that the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal when not timely perfected.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99.  The 
Board's December 2004 letter to the veteran advising him of 
the jurisdictional issue and affording him a period of time 
in which to present argument and evidence provides the due 
process that the Court and the General Counsel have indicated 
is necessary.  

New regulatory provisions effectuating the Court's and the 
General Counsel's requirements were effective November 1, 
2001.  See 66 Fed. Reg. 53,339 (Oct. 22, 2001), amending 38 
C.F.R. §§ 20.101 (defining jurisdiction of the Board).  Since 
the action required under that regulation was accomplished in 
the present case, the Board finds that there is no prejudice 
in the appellant's not having been personally notified of the 
amendments during the pendency of this appeal.

Having reviewed the complete record, the Board finds that the 
veteran did not perfect an appeal as to the appropriate 
initial evaluation for a service-connected right knee 
disability.  By statute and regulation, an appeal must be 
perfected within one year of the date of notice of the 
initial adverse rating or within 60 days after the issuance 
of a SOC, whichever period ends later.  There is no argument 
in the veteran's substantive appeal, or any subsequently 
received statement, that alleges specific error of fact or 
law in the February 1997 rating decision as to the initial, 
noncompensable evaluation assigned for right knee disability. 

In the absence of an appeal for an increased (compensable) 
initial evaluation for right knee disability, the Board has 
no jurisdiction to review that issue.  The law is dispositive 
of the claim for an initial compensable evaluation for right 
knee injury.  In the absence of jurisdiction, the Board must 
dismiss the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

4.  Claim for a compensable initial evaluation for bilateral 
hearing loss

A September 1996 VA audiologic examination disclosed a four-
frequency average puretone hearing loss of 36.25 decibels 
(dB) in the right ear and 32.5 dB loss in the left ear, with 
speech recognition of 98 percent in each ear.  In his June 
1997 substantive appeal, the veteran contended that he was 
entitled to at least a 30 percent evaluation for his hearing 
loss disability because he had complete loss of hearing at 
high frequencies and required hearing aids for both ears.  
The veteran argued that the actual impact of his hearing loss 
disability was worse than indicated by the results of the 
audiologic examination, because that examination was 
conducted in a controlled environment with a noise-proof room 
to close out all other background noise.  The veteran 
indicated that in any normal environment, he was unable to 
sort out noise and this inability to hear accurately affected 
his employability.

On VA fee-basis audiometric examination conducted in November 
1998, the veteran's right ear hearing thresholds were 15 dB 
at 500 Hz, 20 dB at 1000 Hz, 45 dB at 2000 Hz, 75 dB at 3000 
Hz, and 70 dB at 4000 Hz.  Left ear thresholds were 30 dB at 
500 Hz, 20 dB at 1000 Hz, 25 dB at 2000 Hz, 60 dB at 3000 Hz, 
and 70 dB at 4000 Hz.  Speech reception thresholds were at 25 
dB in the right ear and 20 dB in the left ear.  Speech 
recognition was 100 percent in the right ear at 30 dB and 96 
percent at 30 dB in the left ear, using the Maryland CNC word 
test.

On VA examination conducted in February 2000, the veteran 
complained of hearing loss and tinnitus.  He reported that 
his situation of greatest difficulty was hearing at meetings 
and communicating where there was the presence of background 
noise.  The four-frequency average decibels loss in the right 
ear was 51.25, and 42.5 decibels in the left ear.  Word 
recognition was 76 percent in the right ear and 92 percent in 
the left ear.

On private audiologic examination in February 2002, the 
veteran's pure-tone hearing thresholds were at dB at 1000 Hz, 
45 dB at 2000 Hz, 60 dB at 3000 Hz, and 70 dB at 4000 Hz in 
the right ear.  Hearing thresholds were 10 dB at 1000 Hz, 25 
dB at 2000 Hz, 60 dB at 3000 Hz, and 70 dB at 4000 Hz, in the 
left ear.  Speech recognition was 92 percent in the right ear 
at a presentation level of 50 dB and 88 percent in the left 
ear at a presentation level of 50 dB. 

On VA audiologic examination in September 2002, the veteran's 
pure-tone hearing thresholds were 20 dB at 1000 Hz, 50 dB at 
2000 Hz, 65 dB at 3000 Hz, and 70 dB at 4000 Hz in the right 
ear, for a four-frequency average loss of 51.25 dB.  Hearing 
thresholds were 15 dB at 1000 Hz, 20 dB at 2000 Hz, 55 dB at 
3000 Hz, and 80 dB at 4000 Hz, in the left ear, for a four-
frequency average loss of 42.5 dB.  Speech recognition was 84 
percent in the right ear and 92 percent in the left ear. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.   See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
38 C.F.R. § 4.85. 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hz.  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing, using Tables 
VI, VI A and VII contained in 38 C.F.R. § 4.85.  

Under these criteria, the degree of disability for bilateral 
service-connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (deafness).  38 C.F.R. §§ 
4.85, DC 6100, 4.86, 4.87.

In exceptional cases, that is, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa (found at 38 C.F.R. § 4.85(h)), 
whichever results in the higher numeral, and each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The veteran's 
hearing loss disability does not fall within this pattern, 
and this provision is not applicable.

When the puretone threshold is 30 decibels or less at 1,000 
Hz and 70 decibels or more at 2,000 Hz, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b).  The veteran's hearing loss disability 
does not fall within this pattern, either, and this provision 
is not applicable.

Analysis

Reviewing the results of all examinations of the veteran's 
hearing acuity, it appears that the veteran's worst right ear 
hearing acuity showed a four-frequency average loss of 51.25, 
in both November 1998 and in September 2002, and the worst 
right ear speech recognition 76 percent, on VA examination 
conducted in February 2000.  The worst left ear hearing 
acuity was 42.5, noted in November 1998 and in September 
2002, and the worst left ear speech recognition was 88 
percent, noted in February 2002.  

Applying the results to Table VI, 38 C.F.R. § 4.85, the 
veteran has level IV hearing in the right ear and level II 
hearing in the left.  Level IV hearing in the poorer ear 
together with level II hearing in the better ear is not 
compensable under Table VII.  

The evidence is not in equipoise.  The evidence has been 
applied to the tables set forth in 38 C.F.R. § 4.85, and that 
mechanical application shows that the evidence is not in 
equipoise.  The veteran is not entitled to a compensable 
evaluation for hearing loss under the schedular criteria.  

The veteran contends that he is entitled to an extraschedular 
evaluation because his hearing loss made it difficult for him 
to participate in meetings.  The Board notes that with 
evaluation of his hearing recognizing the improvement with 
hearing aids, the veteran had speech recognition of 92 
percent in one ear and 88 percent in the other at a 
presentation level of 50 dB on examination in February 2002.  
That is not a compensable level of hearing loss.

The evidence not being in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable.  The evidence does 
not support a compensable evaluation for bilateral hearing 
loss.  The veteran has contended that he is entitled to a 
compensable evaluation on an extraschedular basis, given his 
inability to hear in meetings and the like.  However, the 
evidence establishes that some of the symptoms the veteran 
complained of, such as tinnitus, that made it difficult for 
him to hear during meetings, have been separately compensated 
under diagnostic codes other than DC 6100, the diagnostic 
code at issue in this appeal.  

Any symptoms which have been separately evaluated and are 
compensated under a different diagnostic code cannot be used 
to support a compensable evaluation for bilateral hearing 
loss on an extraschedular basis.  The record is devoid of 
evidence that there is some impairment due to the veteran's 
bilateral hearing loss that is not considered in the regular 
schedular standard.  A compensable evaluation on the basis of 
extraschedular factors is not warranted.  The evidence is not 
in equipoise to warrant an initial compensable evaluation, 
and the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable evaluation.  


ORDER

The appeal for an initial evaluation in excess of 40 percent 
for herniated nucleus pulposus, L3-S1 with radiculopathy, 
postoperative, is denied.  

The appeal for an initial evaluation in excess of 10 percent 
for frontal sinusitis with septoplasty, postoperative, is 
denied.

In the absence of the filing of a substantive appeal for a 
compensable initial evaluation for residuals, right knee 
injury, the Board has no jurisdiction, and the appeal is 
dismissed.

The appeal for a compensable initial evaluation for bilateral 
hearing loss is denied.


REMAND

In his June 1997 substantive appeal, the veteran contended 
that he was entitled to at least a 10 percent evaluation for 
the residuals of thoracotomy.  He argued, in particular, that 
the thoracotomy resulted in pain, restricted his ability to 
bend, lift, and reach with his arms, and resulted in muscle 
spasms at times.  The record does not reflect examination 
directed toward these symptoms.  Examination to determine 
whether objective findings of these symptoms are present is 
required.

The veteran further contended that there was a calcium 
deposit on the right rib cage that had been previously 
objectively noted.  While the several radiologic examination 
reports of record reflect a variety of findings, no examiner 
has provided a definitive explanation or provided an opinion 
directed to the veteran's contention regarding a calcium 
deposit which is painful.  Further development of the medical 
evidence is required. 

In addition, the evidence reflects that the veteran has a 
mild reduction in the FEV-1 (forced expiratory volume) on 
pulmonary function testing.  The veteran contends that this 
finding is a residual of his thoracotomy and must be 
considered in the evaluation of that disability.  The 
clinical evidence does not provide an opinion as to the 
etiology or significance of that finding, as the examiner who 
conducted the October 1998 fee basis examination specifically 
stated that the veteran reported previous thoracotomy but no 
records were provided for review.  Further factual 
development, including obtaining medical examination and 
opinion based on complete history and pertinent clinical 
records, is required.  

The Board also notes that the report of April 2001 radiologic 
examination of the chest described sutures in the right lower 
lobe and a slight right pleural effusion versus scarring.  
The examiner who conducted a July 2001 pulmonary examination 
concluded that the veteran had scarring in the area of the 
thoracotomy.  The examiner should comment as to the 
relationship, if any, between these findings and the 
veteran's complaints of pain.

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA, which may be issued 
after the date of this Board decision, should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Advise the veteran of the evidence 
required to substantiate his claim for a 
compensable initial evaluation for 
residuals of a thoracotomy.  

Advise the veteran again that it is his 
responsibility to identify any evidence 
of any type he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claims, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claims on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The RO should specifically ask the 
veteran to provide the names, addresses, 
dates of treatment and appropriate 
releases of any medical care providers 
who have treated him for a respiratory 
impairment, pain, muscle spasm, or other 
symptoms he believes are related to 
residuals of a service-connected 
thoracotomy since December 2002.  

The veteran's current VA clinical 
records, from November 2003 to the 
present, should be obtained.  

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for an increased 
evaluation for the residuals of a 
service-connected thoracotomy, including 
statements from individuals who have had 
an opportunity to observe his 
impairments.  

4.  The veteran should be afforded VA 
orthopedic, neurologic, and respiratory 
examinations, or other examination(s) as 
necessary to determine the current 
residuals of a thoracotomy, including 
whether there is pain on movement, muscle 
injury, a calcium deposit, or respiratory 
residuals.  All pertinent symptomatology 
and findings should be reported in 
detail, including discussion of 
incapacitation, range of motion, 
orthopedic disability factors, any 
neurologic disability factors, and 
respiratory factors, if any.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and pertinent 
documents therein reviewed by each 
examiner.  The report(s) prepared should 
be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following completion of the above, 
the claim should be reviewed and 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


